
	

115 HR 1214 : Disaster SAVE Act
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1214
		IN THE SENATE OF THE UNITED STATES
		March 28, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Administrator of the Federal Emergency Management Agency to conduct a program to use
			 simplified procedures to issue public assistance for certain projects
			 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Disaster Simplified Assistance Value Enhancement Act or the Disaster SAVE Act. 2.Simplified procedure program (a)ThresholdThe Administrator of the Federal Emergency Management Agency shall immediately establish the threshold for eligibility pursuant to section 422(b)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189(b)(2)) at $500,000.
 (b)ReportNot later than May 1, 2021, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the results of a comprehensive review of the program conducted under section 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189), as modified by this section, to include an assessment of cost-effectiveness, speed of recovery, capacity of the grantees, past performance, and accountability measures.
 (c)SunsetThis Act shall expire on September 30, 2021.  Passed the House of Representatives March 27, 2017.Karen L. Haas,Clerk 